UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6159



KEVIN RAY SCHRUBB, SR.,

                                            Petitioner - Appellant,

          versus

EDWARD MURRAY, Director, Virginia Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, District Judge.
(CA-94-180-2)


Submitted:   December 14, 1995            Decided:   January 2, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Kevin Ray Schrubb, Sr., Appellant Pro Se.       Susan Campbell
Alexander, Assistant Attorney General, Richmond, Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we deny a certificate of probable cause and dismiss
the appeal on the reasoning of the district court. Schrubb v.
Murray, No. CA-94-180-2 (E.D. Va. Dec. 29, 1994). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2